Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to direct the respondent William K. Nelson, a Judge of the County Court, Rockland County, to hear and determine the petitioner’s “Ex-parte Motion for Reconsideration for Defense Assistance” without the service of the motion upon the Rockland County District Attorney.
Application by the petitioner for poor person relief.
Motion by the respondent to dismiss the proceeding.
Ordered that the application for poor person relief is granted; and it is further,
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter *550of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Ritter, J. P., Sullivan, Altman and McGinity, JJ., concur.